Citation Nr: 0947385	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-31 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
internal derangement of right knee.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease (DJD) of the left knee.

3.  Entitlement to a rating in excess of 20 percent for DJD 
of the lumbar spine.

4.  Entitlement to service connection for a sacrum 
disability, to include as secondary to service-connected 
right and left knee disabilities.

5.  Entitlement to service connection for temporal lobe 
seizure disorder (claimed as residuals of a head injury).

6.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to service-connected 
right and left knee disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from February 1972 to 
June 1972; he had additional service with the Army National 
Guard.

This appeal to the Board of Veterans' Appeals (Board) arose 
from February 2005, and February and August 2007 rating 
decisions of the RO.

In a February 2005 rating decision, the RO denied higher 
ratings for right and left knee disabilities and for a lumbar 
spine disability.  The Veteran filed a notice of disagreement 
(NOD) in February 2006, and the RO issued a statement of the 
case (SOC) in July 2006.  He filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in 
September 2006.

In a February 2007 rating decision, the RO denied service 
connection for a temporal lobe seizure disorder, claimed as a 
residual of a head injury.  The Veteran filed a NOD in May 
2007, and the RO issued a SOC in July 2007.  The Veteran 
filed a VA Form 9 in August 2007.

In an August 2007 rating decision, the RO denied service 
connection for a sacrum disability and for a left shoulder 
disability-each claimed as secondary to service-connected 
right and left knee disabilities.  The Veteran filed a NOD in 
September 2007, and the RO issued a SOC in April 2008.  The 
Veteran filed a substantive appeal later that month.

In July 2009, the Veteran testified during a video-conference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  During the hearing, 
the Veteran and his representative indicated that they had 
additional evidence to add to the record and wanted to waive 
of the Veteran's right to have this evidence initially 
considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 
(2009).  The Board received this evidence (via facsimile) on 
the following day.  

The record reflects that the Veteran was previously 
represented by Robert V. Chisholm, and that he revoked power 
of attorney in October 2008.  In a June 2009 VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative), he appointed the Military Order of the 
Purple Heart as his representative.  The Board recognizes the 
change in representation.

The Board's decision on the matters of entitlement to higher 
ratings for right and left knee disabilities and for a lumbar 
spine disability, and service connection for a sacrum 
disability is set forth below.  The claims for service 
connection for a temporal lobe seizure disorder and for a 
left shoulder disability are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant when further action, on his 
part, is required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided  have been accomplished.

2.  Pertinent to the claim for increase, range of motion of 
the right knee has been from normal (0 degrees) on extension 
to no less than 100 degrees on flexion; there has been no 
objective evidence of recurrent subluxation or lateral 
instability of the right knee.

3.  Pertinent to the claim for increase, range of motion of 
the left knee has been from normal (0 degrees) on extension 
to no less than 100 degrees on flexion; there has been no 
objective evidence of recurrent subluxation or lateral 
instability of the left knee.

4.  Pertinent to the claim for increase, the Veteran's 
service-connected lumbar spine disability has been manifested 
by complaints of pain and radiculopathy; the most probative 
evidence of record has not shown forward flexion of the 
thoracolumbar spine to 30 degrees or less, favorable or 
unfavorable ankylosis of the spine, incapacitating episodes 
of intervertebral disc syndrome (IVDS), or separately ratable 
neurological manifestations.

5.  The Veteran is service-connected for DJD of the lumbar 
spine, which includes degenerative changes at the L5-S1 level 
manifested by complaints of pain and radiculopathy; competent 
medical evidence establishes that the Veteran does not have 
any other sacrum disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
internal derangement of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2009).

2.  The criteria for a rating in excess of 20 percent for DJD 
of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2009).

3.  The criteria for a rating in excess of 20 percent for DJD 
of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, and Formula for Rating IVDS Based on Incapacitating 
Episodes (2009).

4.  The criteria for service connection for a sacrum 
disability, to include as secondary to service-connected knee 
disabilities, are not met.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 4.14 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

With regard to the claims for higher ratings, September and 
October 2004 pre-rating letters and an October 2008 post-
rating letter provided notice to the appellant regarding what 
information and evidence is needed to substantiate the claims 
for higher ratings, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The letters specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claims on appeal (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect prior to 
May 30, 2008).  The July 2006 SOC provided notice as to the 
criteria used to evaluate the Veteran's service-connected 
right and left knee disabilities.  A June 2008 letter also 
provided notice as the criteria used to evaluate the 
Veteran's service-connected lumbar spine disability.
The June 2008 letter, along with the October 2008 letter, 
also provided the Veteran with information pertaining to VA's 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

The February 2005 RO rating decision reflects the RO's 
initial adjudication of the claims for higher ratings after 
issuance of the September and October 2004 letters.  After 
issuance of the June and October 2008 letters, and 
opportunity for the Veteran to respond, the April 2009 
supplemental SOC (SSOC) reflects readjudication of these 
claims.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

With regard to the claim for service connection for a sacrum 
disability, a May 2007 pre-rating letter and an October 2008 
post-rating letter provided notice to the appellant regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
letters specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claims on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect prior to May 30, 2008).  The letters 
also provided the Veteran with information pertaining to VA's 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  The Board finds that the 
May 2007 letter met the notice and timing requirements of the 
VCAA.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), VA outpatient 
treatment records dated through April 2009, private treatment 
records from Next Step Prosthetics and Orthotics and Dr. 
Feldman, and the reports of October 2004, March 2007, and 
October 2008 VA examinations.  Also of record and considered 
in connection with the appeal are the transcript July 2009 
Board hearing, and various written statements provided by the 
Veteran and by his representative and former attorney, on his 
behalf.  No further RO action on these matters, prior to 
appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Ratings

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic  
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating;  
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 
(2009).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating for functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination, to include during 
flare-ups and with repeated use, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

1.  Right and Left Knee Disabilities

Historically, the Veteran injured his left knee in July 1976 
during a period of inactive duty for training (INACDUTRA) 
with the National Guard.  In June 1978, service connection 
was granted for traumatic arthritis of the left knee.  

In 1998 (during civilian life), the Veteran was involved in a 
motor vehicle accident, which resulted in a left leg 
amputation below the knee.  Subsequently, the Veteran 
reported increased right knee pain, which was diagnosed as 
internal derangement during a February 2002 VA examination.  
The February 2002 VA examiner opined that the Veteran's left 
knee problem was severe enough to cause the right knee 
disability.  In a June 2002 rating decision, the RO granted 
service connection for internal derangement of the right 
knee.

In August 2004, the Veteran filed claims for higher ratings 
for his right and left knee disabilities. 

The Veteran's knee disabilities have been evaluated under 
Diagnostic Code 5260, for limitation of flexion of the leg.  
38 C.F.R. § 4.71a (2009).  The right knee has been evaluated 
as 10 percent disabling and the left knee has been evaluated 
as 20 percent disabling.

Under DC 5260, a noncompensable rating is assigned when 
flexion is limited to 60 degrees.  A rating of 10 percent 
requires limitation of flexion to 45 degrees.  A rating of 20 
percent requires limitation of flexion to 30 degrees, and a 
rating of 30 percent requires limitation of flexion to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

The VA General Counsel has held that separate ratings under 
38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) 
and DC 5261 (limitation of extension of the leg) may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004; 69 Fed. Reg. 59,990 (2004).

Under DC 5261, a rating of 10 percent requires limitation of 
extension to 10 degrees.  A rating of 20 percent requires 
limitation of extension to 15 degrees. A rating of 30 percent 
requires limitation of extension to 20 degrees.  A rating of 
40 percent requires limitation of extension to 30 degrees, 
and a rating of 50 percent requires limitation of extension 
to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Standard range of knee motion is from 0 degrees (on 
extension) to 140 degrees (on flexion).  See 38 C.F.R. § 
4.71, Plate II.

Traumatic arthritis is rated under Diagnostic Code 5010, 
which is, in turn, rated under Diagnostic Code 5003, for 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

VA's General Counsel has also held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  The General Counsel subsequently clarified 
that for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).

Under Diagnostic Code 5257, the criteria for evaluating other 
impairment of the knee (such as recurrent subluxation or 
lateral instability), 10, 20, and 30 percent ratings are 
assignable for slight, moderate, and severe impairment, 
respectively.  
38 C.F.R. § 4.71a.
 
Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for higher ratings 
for the right and left knees are not met.

The report of the October 2004 VA examination reflects that 
the Veteran complained of dull pain in both knees, which 
became sharp with movement.  He also complained of increased 
pain in his left knee due to difficulty with his prosthesis.  
He said that he had instability in the knees, right greater 
than left, but that he had no history of falling.  He also 
said that he was limited to a desk job and had trouble 
driving a car, but that he was still able to drive a 
motorcycle in the summer.  On physical examination, the left 
knee was smaller than the right knee with significant atrophy 
of the left quadriceps; however, muscle strength of the lower 
extremities was 5/5 (including the quadriceps).  Range of 
motion of each knee was from 0 degrees on extension to 130 
degrees on flexion.  His knees were stable to valgus and 
varus stress and McMurray, Lachman, and anterior and 
posterior drawer tests were negative.  With repetitive 
testing, the Veteran was able to complete 20/20 knee kicks 
without evidence of fatigue or incoordination.  X-rays showed 
mild DJD of the right knee and moderate DJD of the left knee.

A July 2005 VA follow-up record reflects that the Veteran had 
full range of motion in all extremities.

A May 2006 VA orthopedic consultation record reflects the 
Veteran's complaint of right knee pain.  On physical 
examination, the knees were symmetrical, without deformity, 
swelling, crepitus, effusion, or erythema.  There was no 
joint laxity or tenderness.  Range of motion of the right 
knee was from 0 degrees on extension to 125 degrees on 
flexion.  In July 2006, range of motion of the Veteran's 
right knee was the same.  Range of motion of the left knee 
was from 0 degrees on extension to 110 degrees on flexion.  A 
July 2006 MRI of the right knee revealed mild degenerative 
changes, but no evidence of meniscal or ligamentous tear.

A January 2007 VA outpatient treatment record reflects that 
the Veteran reported chronic swelling of his left knee due to 
problems with his prosthesis.  Range of motion of the left 
knee was from 0 degrees on extension to 100 degrees on 
flexion.  Range of motion of the right knee was from 0 
degrees on extension to 120 degrees on flexion.  Both knees 
were stable to anterior and posterior drawer, valgus, and 
varus stress tests.  In March 2007, range of motion of each 
knee was from 0 degrees on extension to 100 degrees on 
flexion.

The report of a March 2007 VA joints examination reflects the 
Veteran's complaints of bilateral knee pain and instability.  
On physical examination, the Veteran had an antalgic gait 
favoring the right side.  Muscle strength was 4/5 (including 
his quadriceps).  His knees were asymmetrical with the left 
knee being smaller than his right.  There was no swelling or 
effusion, but there was crepitus noted bilaterally.  There 
was no joint line tenderness.  His knees were stable to varus 
and valgus stress.  McMurray, Lachman, anterior and posterior 
drawer signs were negative.  He was wearing a prosthesis, 
which appeared to be well-fitting, but he reported having 
problems with it when he sweated.  Range of motion of each 
knee was from 0 degrees on extension to 130 degrees on 
flexion.  With 2-lb weights, the Veteran was able to do 10 
leg extensions with increased crepitus, but no complaints of 
pain, fatigue or weakness, or lack endurance.  

A December 2007 VA outpatient treatment record reflects that 
the Veteran had a small area of skin discoloration over the 
left fibula head.  Range of motion of the left knee was from 
0 degrees on extension to 120 degrees on flexion.  Range of 
motion of the right knee was from 0 degrees on extension to 
130 degrees on flexion.

The report of the October 2008 VA joint examination reflects 
the Veteran's complaints of constant knee pain.  On physical 
examination of both knees, medial and collateral ligaments 
and anterior and posterior cruciate ligaments were tight.  He 
had full range of motion of the right knee (noted to be 0 
degrees on extension to 135 degrees on flexion) and there was 
no additional pain, weakness, fatigue or lack of endurance 
with repetitive testing with 2-lb weights.  Range of motion 
of the left knee was from 0 degrees on extension to 100 
degrees on flexion with no additional pain, weakness, fatigue 
or lack of endurance with repetitive testing using 2-lb 
weights.  Without the prosthesis, left knee flexion was to 
120 degrees.  

In a June 2008 letter, Dr. Feldman, a private physician, 
opined that the Veteran's left knee condition was "most 
certainly could be aggravated while wearing a prosthetic 
device."  In an October 2008 letter, a certified paramedic 
(L.C.) from Next Step Orthotics and Prosthetics noted that 
the Veteran had continuous problems with his prosthesis 
following the 1998 below the knee amputation of his left leg, 
which rubbed against the knee and caused a certain amount of 
discomfort.  

With respect to the right knee, to warrant a higher, 20 
percent rating, there must be evidence of flexion limited to 
30 degrees or less.  During the time period relevant to this 
appeal, the evidence reflects that right knee flexion was 
limited, at worst, to 100 degrees, which is consistent with 
no more than a 0 percent (noncompensable) rating.  Hence, the 
Board finds that a rating higher than 10 percent for the 
right knee is not warranted under Diagnostic Code 5260.

With respect to the left knee, to warrant a higher, 30 
percent rating, there must be evidence of flexion limited to 
15 degrees.  During the time period relevant to this appeal, 
the evidence reflects that left knee flexion was limited, at 
worst, to 100 degrees, which is consistent with no more than 
a 0 percent (noncompensable) rating.  This measurement was 
taken with his prosthesis and therefore included any 
additional impairment caused by aggravation.  Hence, the 
Board finds that a rating higher than 20 percent for the left 
knee is not warranted under Diagnostic Code 5260.

The Board points out that during the time period relevant to 
this appeal, there has been no evidence of limitation of 
extension in either knee.  Hence, a separate rating under 
Diagnostic Code 5261 is not appropriate for either knee.
  
Since arthritis in each knee has been confirmed by X-ray, the 
Board has also considered whether separate ratings are 
available under Diagnostic Code 5257.  However, despite the 
Veteran's complaints of instability, there has been no 
objective evidence of laxity or recurrent subluxation in 
either knee.  In this regard, McMurray's, Lachman's, anterior 
and posterior drawer, and varus and valgus testing have all 
been negative.  Furthermore the July 2006 MRI of the right 
knee did not reveal any evidence of meniscal or ligamentous 
tear.  

The Board has considered the Veteran's testimony during the 
July 2009 hearing that he has had increased pain and 
difficulty especially with the left leg prosthesis.  In this 
regard, the Board also acknowledges statements made by his 
Dr. Feldman and Next Step Orthotics and Prosthetics that the 
Veteran's prosthetic aggravated his left knee condition.  
However, even when functional loss associated with the 
Veteran's complaints of pain and aggravation due to his 
prosthetic is considered (consistent with 38 C.F.R. §§ 4.40 
and 4.45, and DeLuca), the pertinent evidence does not 
support assignment of a higher rating for either disability 
under DC 5257, 5260, or 5261.  In this regard, as indicated, 
the Veteran had full range of extension and limitation of 
flexion was to a noncompensable level, even on repetitive 
testing while wearing his prosthesis.  Furthermore, the March 
2007 VA examiner specifically noted that there was no 
additional functional limitation on repetitive motion due to 
pain, weakness, fatigability, and incoordination.  The Board 
also notes that there is otherwise no basis for assignment of 
a higher rating for either knee based on consideration of 
these factors.  

The Board has also considered whether there is any basis for 
assignment of a higher rating for right or left knee 
disabilities under any other potentially applicable 
diagnostic code.  However, in the absence of any ankylosis, 
instability, or other deformity, evaluation of the knees 
under any other diagnostic code pertaining to musculoskeletal 
disability of the lower extremities is not appropriate.  See 
38 C.F.R. 4.71a, DC 5256, 5258, 5259, 5262, 5263 (2009).  
Moreover, neither disability is shown to involve any other 
factor(s) that would warrant the disability under any other 
diagnostic code.  

2.  Lumbar Spine Disability

Historically, service connection was granted for DJD of the 
lumbar spine, as secondary to the Veteran's service-connected 
left knee disability.  The RO assigned an initial 20 percent 
rating using the criteria for lumbosacral strain.  The Board 
notes that the Veteran has also been diagnosed with 
degenerative disc disease (DDD) or intervertebral disc 
syndrome (IVDS) of the lumbar spine, but it is unclear 
whether this disability is related to service or is a natural 
progression of his service-connected DJD.  Where it is not 
possible to distinguish the effects of a nonservice-connected 
condition from those of a service-connected condition, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the Veteran's service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181 (1998). In this 
case, it is unclear whether it is possible to distinguish the 
effects of lumbar spine DDD from DJD.  Nonetheless, even 
assuming all of the Veteran's low back symptomatology is 
related to his service-connected lumbar spine DJD, the Board 
finds that a rating higher than 20 percent is not warranted.  

The Veteran filed a claim for a higher rating for lumbar 
spine disability in August 2004.  Effective September 26, 
2003, lumbosacral strain (DC 5237) and DJD of the lumbar 
spine (DC 5242) are evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  IVDS (DC 
5243) is evaluated either under the General Rating Formula or 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. § 
4.71a.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a rating of 20 percent for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
next higher rating of 40 percent is warranted for disability 
of the thoracolumbar spine either where forward flexion of 
the thoracolumbar spine is 30 degrees or less, or where there 
is favorable ankylosis of the thoracolumbar spine.  A 50 
percent rating is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted where there is unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a.

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, 
and Plate V.

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for a rating higher 
than 20 percent for lumbar spine disability are not met.

The report of the October 2004 VA examination reflects the 
Veteran's complaints of increased back pain radiating into 
his left buttock.  He also complained of paresthesias and a 
burning sensation in his back and coldness in his right toe.  
He denied weakness, and bladder and bowel incontinence.  On 
physical examination there was a slight list of the spine to 
the right.  There was no swelling, muscle spasms, or 
tenderness.  Musculature was within normal limits.  Range of 
motion of the thoracolumbar spine was from 10 degrees on 
extension to 90 degrees on forward flexion with pain at the 
endpoints.  Lateral extension was to 30 degrees bilaterally 
with pain at the endpoints; rotation was to 30 degrees 
bilaterally without pain.  The Veteran was unable to do any 
repetitive testing due to balance issues.  Muscle strength 
was 5/5 and deep tendon reflexes were 2+.  Pedal pulses in 
the right foot were 2+.  The Veteran had full sensation to 
the right foot.  X-rays revealed moderate degenerative 
changes along the lumbar spine.  

A February 2005 MRI of the lumbar spine revealed a small 
central disc herniation at the L4-5 level with mild facet 
hypertrophy, but without compromise or narrowing of the 
central canal.  There were mild discogenic changes at the L5-
S1 level and mild bilateral facet hypertrophy resulting in 
moderate left and mild right exit neural foraminal stenosis.      

The report of a March 2007 VA examination reflects the 
Veteran's complaints of burning pain exacerbated by bending.  
He said he wore a back brace and used a cane.  On physical 
examination, his spine and hips were in alignment, however, 
there may have been a slight shift to the right.  There was 
no swelling, muscle spasms, or tenderness.  Musculature 
appeared to be within normal limits.  Range of motion was 
from 10 degrees on extension to 70 degrees on flexion with 
pain preventing any additional motion.  Lateral flexion and 
rotation were to 30 degrees in each direction.  With 5-lb 
weights, he was able to do 10 repetitions of forward flexion 
without complaints of pain, fatigue, or weakness.  No lack of 
endurance was noted.  Musculoskeletal strength was to 4/5 
bilaterally, and deep tendon reflexes were 2+.  He had full 
sensation in his lower right extremity.  X-rays revealed 
moderate degenerative disease at the L5-S1 level.  

A June 2007 VA MRI revealed concentric disc bulging at the 
L4-5 and L5-S1 levels with slight bilateral neural foraminal 
narrowings.  The impression was "relatively mild" 
concentric disc bulging at L4-5 and L5-S1 levels.

The report of an October 2008 VA examination reflects the 
Veteran's complaints of back pain radiating down his right 
leg.  He had no history of known flare-ups or anything 
requiring hospitalization for incapacitating episodes.  On 
physical examination, range of motion was to 90 degrees on 
forward flexion with mild discomfort but no pain, weakness, 
fatigue or lack of endurance with 3 repetitions.  Extension 
was to 10 degrees with pain.  (The examiner noted that it was 
difficult to determine weakness, fatigue, or lack of 
endurance).  Lateral flexion and rotation was to 30 degrees 
in each direction with no pain, weakness, fatigue or lack of 
endurance with four repetitions.  

Under the General Rating Formula, to warrant a higher 40 
percent rating for the thoracolumbar spine, there must be 
evidence of forward flexion to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  For 
the time period relevant to this appeal, forward flexion of 
the Veteran's thoracolumbar spine has been, at worst, to 70 
degrees and there has been no evidence of any ankylosis of 
the spine - favorable or unfavorable.  Therefore, under the 
General Rating Formula, the Board finds that a rating higher 
than 20 percent for the Veteran's service-connected lumbar 
spine disability is not warranted.

The Board emphasizes that there is no basis under the General 
Rating Formula for a  higher rating for the lumbar spine 
disability, even when functional loss associated with the 
Veteran's complaints of pain is specifically considered 
(consistent with 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.).  
As noted, the Board has considered the extent of the 
Veteran's pain free motion.  Moreover, the March 2007 and 
October 2008 VA examiners noted that there was no additional 
functional limitation on repetitive motion due to pain, 
weakness, fatigability, and incoordination, and there is 
otherwise no evidence of functional loss in addition to that 
shown objectively.  The Board also points out the language 
preceding the rating criteria under the General Rating 
Formula indicates that the criteria are to be applied with or 
without symptoms such as pain.

Under Note (1) of the General Rating Formula, VA must also 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the Veteran's service-connected low back disability.  
However, such would not be the case here.  Although the 
Veteran has described pain radiating into his lower 
extremities and right toe numbness, there has not been any 
objective medical evidence of neurological impairment during 
the relevant time period.  He has not had any loss of 
sensation noted on examination and deep tendon reflexes have 
been 2+.  The pertinent medical evidence simply does not 
demonstrate that the Veteran has had separately ratable 
chronic neurological manifestations.  Hence, combining the 
ratings for separate orthopedic and neurological 
manifestations would not result in a rating greater than 20 
percent.  

Finally, the Board has considered whether the Veteran's 
service-connected lumbar spine disability would warrant a 
higher rating on the basis of incapacitating episodes.  For 
purposes of evaluation under Diagnostic Code 5243, an 
incapacitating episode is defined as a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS 
Based on Incapacitating Episodes, Note 1.  

Under the Formula for Rating IVDS Based on Incapacitating 
Episodes, the next higher 40 percent rating requires 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  In 
this case, on October 2008 VA examination, the Veteran did 
not provide a history of flare-ups or incapacitating episodes 
and there is otherwise no objective medical evidence of any 
bed rest prescribed by a physician.  As such, a higher rating 
is not assignable on the basis of incapacitating episodes.  

3.  All Claims for Higher Ratings

The above determinations are based on application of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that at no point during the time period 
relevant to the appeal, has any disability under 
consideration has been shown to be so exceptional or unusual 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321 (cited to in 
the July 2006 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  
See VAOGCPREC  6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. 
App. 111 (2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step:  a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate each disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.   
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of each disability under 
consideration, pursuant to Hart (cited above); and that 
ratings higher than 10 percent for the right knee, 20 percent 
for the left knee, and 20 percent for the lumbar spine, must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§  3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).



III.  Service Connection for a Sacrum Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. 
§ 3.310 (2009).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In this case, the Veteran contends that he has a sacrum 
disability secondary to his service-connected right and left 
knee disabilities.  Historically, a February 2002 VA examiner 
opined that the Veteran's lumbar spine disability was caused 
by his service-connected left knee disability.  During the 
July 2009 Board hearing, the Veteran also said that he had 
fallen because of instability in his knees and that he had 
injured his left shoulder and back.  It is unclear whether he 
also asserts that he injured his sacrum during these falls.  
Regardless, under either theory of entitlement, the Board 
finds that service connection is not warranted for a sacrum 
disability.  

The sacrum is the segment of the vertebral column forming 
part of the pelvis; it is formed by the fusion of five 
originally separate sacral vertebrae and articulates with the 
last lumbar vertebra, the coccyx, and the hip bone on either 
side.  See Stedman's Medical Dictionary, 27th Edition, pg. 
1588 (2000).  As mentioned, an October 2004 X-ray revealed 
moderate degenerative changes at the L5-S1 level (between the 
5th lumbar vertebra and the 1st sacral vertebra) where there 
was disc height loss and endplate sclerotic changes.  A June 
2007 MRI also revealed concentric disc bulging at the L5-S1 
level.  There is no medical evidence of any other sacrum 
disability or injury to the sacrum.  

As discussed above, the Veteran is already service-connected 
for DJD of the lumbar spine and is receiving a 20 percent 
rating for this disability.  This service-connected 
disability is manifested by low back pain radiating into the 
Veteran's lower extremities.  During the July 2009 hearing 
the Veteran complained of pain in his sacrum, which he said 
was part of his low back pain.  Since there is no evidence of 
any separately distinguishable manifestations, it would 
constitute pyramiding to grant a separate disability rating 
for the degenerative changes affecting the Veteran's sacral 
vertebra.  See 38 C.F.R. § 4.14.

For the foregoing reasons, the claim for service connection 
for a sacrum disability must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports this claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating higher than 10 percent for internal derangement of 
the right knee is denied.

A rating higher than 20 percent for DJD of the left knee is 
denied.

A rating higher than 20 percent for DJD of the lumbar spine 
is denied.

Service connection for a sacrum disability is denied.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for temporal lobe 
seizure disorder and for a left shoulder disability is 
warranted.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111 (West 
2002).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

As regards temporal lobe seizure disorder (claimed as a 
residuals of a head injury), the Veteran's STRs reflect that 
during the November 1971 entrance examination, he reported 
that he had a history of migraine headaches.  On his Report 
of Medical History, he said he had been involved in a 
motorcycle accident and took "nerve prescriptions."  The 
medical officer noted that there was no sign of significant 
trauma (no fractures or loss of consciousness).  In March 
1972, he complained of history of migraine headaches since he 
was 14-years old.  An April 1972 report of a neurological 
consultation notes that the Veteran had a history of an 
automobile accident, but also had fallen on his head multiple 
times.  An electroencephalogram (EEG) was abnormal because of 
prominent focal slowing of (R) posterior temporal leads.  It 
was noted that this was consistent with a structural 
abnormality and needed clinical correlation.  It was noted 
that abnormal EEG was most consistent with multiple episodes 
of head trauma.  The report of the June 1972 discharge 
examination refers to a June 13, 1972 neurological 
consultation at the Unites States  (U.S.) Walson Army 
Hospital at Fort Dix, however, the consultation report is not 
of record.  However, the Veteran recently submitted a copy of 
a June 1972 prescription for Dilantin (an anti-seizure 
medication) from the U.S. Walson Army Hospital.

Post-service, an April 2001 VA record notes that brain 
imaging revealed a possible differential diagnosis of 
temporal lobe dysfunction correlated with affective disorder 
versus interictal seizure focus.  Clinical correlation was 
advised.  An April 2004 VA MRI revealed minimal atrophy 
likely representing a prior infarction (i.e., stroke).  An 
October 2005 VA neuropsychology consultation reflects that 
the diagnostic impression was cognitive disorder, not 
otherwise specific, with a questionable etiology involving a 
prior head injury and small infarct.  It was also noted that 
a seizure disorder remained possible, but that EEG studies 
were unremarkable.  An anxiety component was also noted.  A 
December 2006 neurology record notes that the Veteran's 
symptoms were most consistent with posttraumatic (as of 1972) 
temporal lobe seizure disorder, but a definite diagnosis was 
deferred.  A January 2007 MRI of the brain revealed stable 
ecstasia of the precavernous portion of the left internal 
carotid artery.  A June 2008 neurology record notes a 
differential diagnosis of anxiety-based spells versus 
epilepsy-based spells.  

In a June 2009 note, Dr. Berger, a VA neurologist, opined 
that the 1972 EEG showed clear epileptiform abnormalities and 
that his current "spells" were consistent with partial 
complex seizure.   Dr. Berger further opined that it was 
"much more likely than not" that the Veteran's complex 
partial seizure disorder was caused by head trauma in 1972.  
[Parenthetically, the Board notes that the Veteran's STRs 
note a history of head trauma, but do not show that an head 
trauma was actually incurred during service.]

As regards the left shoulder disability, the Veteran contends 
that this disability was caused by his service-connected knee 
disabilities.  During the July 2009 Board hearing, he said 
that he fell in July 2006 and tore his rotator cuff.  He 
asserts that instability in his knees caused the fall.  

A May 2006 VA treatment record reflects that the Veteran said 
that he fell down the cellar stairs and hurt his left 
shoulder in May 2005.  A September 2005 MRI revealed a left 
supraspinatus atrial tear.  In July 2006, he fell off a stool 
during an examination and hit the back of his head and left 
shoulder.  It was noted that he had had left shoulder surgery 
in April 2006.  A June 2007 MRI revealed a re-tear of the 
supraspinatus left shoulder.

Under these circumstances, the Board finds that VA 
examination and medical opinion-based on full consideration 
of the Veteran's documented medical history and assertions, 
and supported by fully stated rationale-is needed to resolve 
the matters of service connection for a temporal lobe seizure 
disorder and for a left shoulder disability.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2009), 
38 C.F.R. § 3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo VA 
neurological and orthopedic examinations, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
advised that failure to report for any scheduled examination, 
without good cause, may well result in denial of the claim 
(as the original claim for service connection will be 
considered on the basis of the evidence of record).  
See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file the June 1972 neurology consultation report from 
the U.S. Walson Army Hospital (as referred to on the June 
1972 discharge examination report).  

In addition, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the 
Providence VA Medical Center (VAMC) dated through April 2009.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain any 
records of treatment for a neurological disability (to 
include any residuals of a head injury) and the left shoulder 
from the Providence since April 2009, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

Also, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims 
remaining on appeal.  The RO's readjudication of each claim 
should include consideration of all evidence added to the 
record since the RO's last adjudication of the claim (to 
include, for the sake of efficiency, evidence submitted after 
the July 2009 Board hearing). With respect to the temporal 
lobe seizure disorder, the RO's readjudication of the claim 
should include specific consideration of 38 U.S.C.A. § 1111 
and Wagner (cited to above).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake appropriate 
action to obtain from the National 
Personnel Records Center (NPRC), the 
appropriate service department, or any 
other source (to include from the 
appellant and his representative, 
directly, if necessary) copies of the 
Veteran's June 13, 1972 neurology 
consultation at the U.S. Walson Army 
Hospital at Fort Dix.  In requesting the 
records from any Federal facility, the RO 
must follow the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the appellant that the 
records were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

2.  The RO should obtain from the 
Providence VAMC all records of evaluation 
and/or treatment for the Veteran's 
neurological disability/temporal lobe 
seizure disorder and the left shoulder 
disability.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for a 
neurological disability/temporal lobe 
seizure disorder and for a left shoulder 
disability.  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA neurological and 
orthopedic examinations, by appropriate 
physicians, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made available 
to each physician designated to examine the 
Veteran, and each report of the examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished (with all results made 
available to the requesting physician prior 
to the completion of his or her report) and 
all clinical findings should be reported in 
detail.

Each physician should set forth all 
examination findings, along with a complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

Neurological Examination-  The physician 
should clearly identify all current 
neurological disability/ies underlying the 
Veteran's complaints of "spells" involving 
cognitive impairment.  Then, with respect 
to each such diagnosed disability, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that the disability is the 
result of injury or disease incurred or 
aggravated in service.

In rendering the requested opinion, the 
physician should address the following:  
(a) whether the disability preexisted the 
Veteran's entrance into military service; 
if so, (b) whether this disability 
increased in severity in service; and, if 
so, (c) whether such increase in severity 
represented the natural progression of the 
condition, or was beyond the natural 
progress of the condition (representing a 
permanent worsening of the neurological 
disability).  If the physician determines 
that the disability did not pre-exist 
service, he or she should opine whether 
this disability had its onset in service or 
is otherwise medically related to an in-
service injury or disease.  

Orthopedic Examination-  The physician 
should clearly identify all current 
disability/ies involving the Veteran's left 
shoulder.  Then, with respect to each such 
diagnosed disability, the physician should 
offer an opinion, consistent with sound 
medical principles, as to whether it is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is medically related to the 
Veteran's service-connected right and left 
knee disabilities, to include injuries 
sustained when the Veteran fell in May 2005 
and July 2006).  
		
6.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to him by 
the pertinent VA medical facility.

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for service 
connection for neurological 
disability/temporal lobe seizure disorder 
and for a left shoulder disability in 
light of all pertinent evidence (to 
include, for the sake of efficiency, 
evidence submitted after the July 2009 
Board hearing) and legal authority.  With 
respect to the temporal lobe seizure 
disorder, the RO's adjudication of the 
claim should include specific 
consideration of 38 U.S.C.A. 
§ 1111 and Wagner (cited to above).

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


